Citation Nr: 0724865	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for fungus of the 
groin.

2.  Entitlement to service connection for fungus of bilateral 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active service from September 1966 to January 
1967 and May 1968 to November 1969.
 
This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2005 rating decision by 
the Wichita, Kansas Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for fungus of the 
groin and fungus of the bilateral feet.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
veteran if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The veteran has periodically reported that he has received 
continuing and regular medical treatment by the Wichita, 
Kansas; and the Topeka, Kansas VA Medical Centers ("VAMC").  
In particular, the veteran testified before the undersigned 
that he first sought treatment for fungus of bilateral feet 
and groin approximately five or six years following 
separation from service in 1969 following advice from a 
private physician who had also served in Vietnam.  Although 
there are some Wichita VAMC records are in the veteran's 
file, the RO never requested the complete file from the VA 
medical center, in particular records dating back to the 
early to mid-1970s.  VA's duty to assist includes obtaining 
relevant federal records, including VA medical records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet. App. 611 (1992) (Observing that any VA treatment records 
that have been generated up to and including the date of the 
Board's decision, whether or not filed in the appellant's 
claims folder, are in the constructive possession of the 
Board and must be considered).

This case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, the 
case is REMANDED for the following action:

1.  The RO/AMC should then obtain and 
associate with the claims file clinical 
and other medical records from the 
Wichita VAMC and the Topeka VAMC that 
are not already associated with the 
claims file.  

2.  The RO/AMC should take such 
additional development action as it 
deems proper with respect to the 
claims, including the conduct of any 
other appropriate VA examinations, and 
follow any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.

When the development requested has been 
completed, the claims should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case, 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)
(2006).



